Name: Commission Regulation (EEC) No 2957/80 of 14 November 1980 on the issue of import licences for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/24 Official Journal of the European Communities 15. 11 . 80 COMMISSION REGULATION (EEC) No 2957/80 of 14 November 1980 on the issue of import licences for sheepmeat and goatmeat products origi ­ nating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 2665/80 (2) provides for the importation of certain sheepmeat and goatmeat products originating in certain non-member countries on special terms up to 31 December 1980 ; whereas it is necessary to autho ­ rize the issue of import licences for the said products ; Whereas in some cases the quantities in respect of which licence applications have been lodged exceed the quantities provided for in Regulation (EEC) No 2665/80 ; whereas in those cases the quantities applied for should therefore be reduced by a single percentage figure ; Whereas in other cases the quantities in respect of which licence applications have been lodged do not exceed the quantities provided for in Regulation (EEC) No 2665/80 ; whereas, in those cases , all the licence applications may accordingly be granted, HAS ADOPTED THIS REGULATION : Article 1 The Member States shall , on 17 November 1980 , issue the import licences provided for in Regulation (EEC) No 2665/80 and applied for from 20 October to 3 November 1980 on the following conditions : (a) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for originating in non-member countries other than Yugoslavia and Romania shall be reduced by 49-44 % ; (b) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for originating in :  Spain shall be reduced by 27-35 % ,  Yugoslavia shall be reduced by 75-75 % ,  Romania shall be granted in full ; (c) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for originating in Iceland shall be granted in full . Article 2 This Regulation shall enter into force on 15 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 183 , 16 . 7 . 1980, p . 1 . (2) OJ No L 276, 20 . 10 . 1980, p . 34 .